      Case 1:18-cv-00068 Document 401 Filed on 06/17/19 in TXSD Page 1 of 9



                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                 §
                                        §
             Plaintiffs,                §
                                        §
       v.                               §   Case No. 1:18-CV-68
                                        §
UNITED STATES OF AMERICA, et al.,       §
                                        §
             Defendants,                §
                                        §
and                                     §
                                        §
KARLA PEREZ, et al.,                    §
                                        §
             Defendant-Intervenors,     §
                                        §
and                                     §
                                        §
STATE OF NEW JERSEY,                    §
                                        §
             Defendant-Intervenor.      §



  REPLY IN SUPPORT OF DEFENDANT-INTERVENORS’ MOTION TO COMPEL
               DISCOVERY FROM FEDERAL DEFENDANTS
     Case 1:18-cv-00068 Document 401 Filed on 06/17/19 in TXSD Page 2 of 9



   I.       STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

         Defendant-Intervenors Karla Perez, et al. (“Defendant-Intervenors”) respectfully submit

this Reply in support of their Motion to Compel Discovery from Federal Defendants and request

that their Motion be granted because Federal Defendants have failed to justify their incomplete

and deficient answers and production.

   II.      SUMMARY OF THE ARGUMENT

         As an initial matter, Federal Defendants do not dispute that (1) the information they

withhold from Defendant-Intervenors exists or is relevant, and (2) any purported burden imposed

on Federal Defendants can be significantly alleviated by narrowing the production to a sample of

documents.

         Instead, Federal Defendants claim that the discovery Defendant-Intervenors seek is not

proportional to the needs of the case “[b]ecause the entirety of the case may be decided upon

summary judgment . . . without the need for additional discovery.” Dkt. 392 at 20. Putting aside

that Federal Defendants are subject to the Federal Rules of Civil Procedure and the discovery

schedule ordered by this Court, and may not unilaterally determine whether discovery will or

will not be helpful, their contention is wholly without merit. Defendant-Intervenors’ requests are

necessary to resolve material questions of fact relevant to Plaintiffs’ claims under the

Administrative Procedure Act (“APA”), including whether DACA is committed to agency

discretion and therefore unreviewable, whether DACA is procedurally lawful because it involves

discretionary adjudication of DACA requests, and whether advance parole converts DACA into

a grant of immigration status.

         In addition, Federal Defendants have failed to justify their deficient initial disclosures

because this is not a case limited to review of the administrative record, as evidenced by this

Court’s and the Fifth Circuit’s consideration of evidence beyond the administrative record in the


                                                 2
     Case 1:18-cv-00068 Document 401 Filed on 06/17/19 in TXSD Page 3 of 9



DAPA litigation, as well as this Court’s opinion denying Plaintiffs’ motion for a preliminary

injunction in this case.

           Federal Defendants also take the untenable position that their initial disclosures are not

defective because they are only required to disclose witnesses and evidence they intend to rely

on to defend their case, and if Defendant-Intervenors disagree with Federal Defendants’ non-

defense of the case, Defendant-Intervenors can seek information from Federal Defendants

through the discovery process. However, at the same time Federal Defendants deny Defendant-

Intervenors discovery on the basis that none is necessary. This circular argument demonstrates

lack of Article III case and controversy between Plaintiffs and Federal Defendants, and

evidences Federal Defendants’ lack of cooperation in the discovery process.

           For these reasons, Defendant-Intervenors respectfully request that their motion be

granted.1

    III.      ARGUMENT

              A. The Discovery Defendant-Intervenors Seek is Proportional to the Needs of
                 the Case Because Federal Defendants’ Burden Does Not Outweigh the Likely
                 Benefits of Discovery

           Federal Defendants do not dispute that the information Defendant-Intervenors seek exists

or is relevant.      See generally Dkt. 392.     Federal Defendants also do not dispute that any

purported burden in producing the requested information can be significantly alleviated by

narrowing the production to a sample of documents. Compare, e.g., id. at 10-15 (estimating

burden of full review at 6,577 to 9,866 hours for one set of requests, 5,071 hours for another set

of requests, and 26,294 hours for another request), with id. 16-18 (estimating burden of review of



1
  Defendant-Intervenors intend to address Federal Defendants’ motion for a protective order in their
response to that motion.



                                                   3
     Case 1:18-cv-00068 Document 401 Filed on 06/17/19 in TXSD Page 4 of 9



samples at 250 to 1,125 hours for one set of requests, 66 hours for another set of requests, and 68

hours for another request).2

       Instead, Federal Defendants—echoing Plaintiffs’ position in this case—claim that

discovery is not proportional to the needs of the case and they do not need to produce any

discovery “[b]ecause the entirety of the case may be decided upon summary judgment . . .

without the need for additional discovery.” Dkt. 392 at 20. Federal Defendants state that they

“agree” with Plaintiffs that “DACA is substantively unlawful under the APA” and “can be

resolved on the merits without additional discovery.” Id. at 20-21. Federal Defendants also

claim, without citing any legal authority, that the procedural APA claim “should be decided on

[the] administrative record.” Id. at 20. These arguments fail for a number of reasons.

       First, Federal Defendants may not, on the basis of their substantive positions on in this

litigation, exempt themselves from the discovery process or their obligation to comply with this

Court’s discovery schedule. Even if they could, Federal Defendants conveniently ignore that

whether DACA adjudicators exercise discretion in granting or denying DACA requests is a

question of fact relevant to the threshold issue of whether DACA is reviewable agency action

under the APA. See 5 U.S.C. § 701(a)(2) (“agency action . . . committed to agency discretion by

law” is unreviewable). This Court expressly recognized in its preliminary injunction opinion that

the question of discretion requires further factual development. Texas v. U.S., 328 F. Supp. 3d

662, 732 (S.D. Tex. 2018) (“On the record before it, this Court does not find the evidence of

discretion by the individuals processing DACA applications to be compelling either way.”).




2
 Federal Defendants also outright refuse Defendant-Intervenors’ offer to review the files and absorb the
cost of conducting the review, claiming privileges. See Dkt. 392 at 18-19. However, Federal Defendants
do not propose any alternative method of review.



                                                   4
     Case 1:18-cv-00068 Document 401 Filed on 06/17/19 in TXSD Page 5 of 9



Therefore, Federal Defendants’ claim that the entirety of Plaintiffs’ APA case can be resolved

without any discovery is simply incorrect.

        Second, whether or not DACA adjudicators exercise discretion lies at the heart of

Plaintiffs’ procedural APA claim, which requires the Court to evaluate whether DACA

“genuinely leaves the agency and its decision-makers free to exercise discretion.” Id. at 730.

This Court already recognized as much by granting Defendant-Intervenors’ request to pursue

discovery on these issues. See Dkt. 97. In their response to Plaintiffs’ motion for summary

judgment that, Federal Defendants concede that, pursuant to Fifth Circuit precedent, “resolving

this claim would require a factual determination that the DACA Memo did not give DHS and its

employees genuine freedom to exercise discretion in granting deferred action.” Dkt. 366 at 12

(emphasis added).     Federal Defendants also concede that this “Court found that Plaintiffs had

not established that material fact at the preliminary-injunction stage, and the record has not

materially changed since then.” Id. The administrative record in this case, which is limited to

information about agency action during and prior to the roll out of DACA in 2012, does not

inform the Court whether the federal government exercises discretion in its review and

adjudication of DACA requests, let alone whether such exercise of discretion has changed over

time since Texas I and under different presidential administrations.          Therefore, Federal

Defendants’ argument that Plaintiffs’ procedural APA claim can be decided on the

administrative record is not only legally and factually incorrect, it also represents an effort to

deny Defendant-Intervenors access to information necessary to resolve genuine issues of

material fact in the case.

        Third, Federal Defendants’ claim that the requested discovery is unnecessary because

Federal Defendants and Plaintiffs are aligned in the litigation and agree that DACA is




                                                5
     Case 1:18-cv-00068 Document 401 Filed on 06/17/19 in TXSD Page 6 of 9



substantively unlawful under the APA, see Dkt. 392 at 20-21, is unavailing. Federal Defendants

fail to recognize the fact that Defendant-Intervenors are entitled to take discovery, regardless of

Federal Defendants’ legal position. Indeed, this Court specifically ordered that Defendant-

Intervenors could take discovery of Federal Defendants during the preliminary injunction phase

of the case. See Dkt. 97.

       Moreover, Defendant-Intervenors’ discovery requests are not only relevant to the

question of discretion, but also to whether the availability of advance parole confers immigration

status on DACA recipients, as Plaintiffs claim. See Dkt. 386 at 14-15; Dkt. 104 ¶¶ 85-87.

Advance parole and its relationship to immigration status for DACA recipients involve a factual

dispute relevant to whether DACA is contrary to the INA. This discovery is also relevant to the

equitable factors supporting Plaintiffs’ request for a permanent injunction and a full vacatur of

DACA, including the magnitude of Plaintiffs’ injuries and the extent to which DACA causes

irreparable harm to Plaintiffs. Federal Defendants are the only parties who have access to

information relevant to this dispute.

       Therefore, Defendant-Intervenors’ discovery requests are proportional to the needs of the

case, and compelling Federal Defendants to produce this discovery is warranted. See Fed. R.

Civ. P. 26(b) (discovery is proportional when the burden of production is outweighed by the

likely benefit of discovery, “considering the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information, the parties’ resources,

[and] the importance of the discovery in resolving the issues.”).

           B. Federal Defendants Are not Exempt from Producing Initial Disclosures, and
              They Have Not Produced Initial Disclosures

       Federal Defendants claim that they need not participate in discovery—or even provide

initial disclosures to Defendant-Intervenors—because this action is “an action for review of an



                                                 6
     Case 1:18-cv-00068 Document 401 Filed on 06/17/19 in TXSD Page 7 of 9



administrative record.” See Dkt. 392 at 21 (citing Fed. R. Civ. P. 26(a)(1)(B)(i)). This Court

rejected that argument when it entered a scheduling order and established a robust discovery

schedule. See 11-14-18 Minute Entry; see also Dkt. 335 at 6.

       Moreover, contrary to Federal Defendants’ suggestion, claims under the APA are not

categorically limited to review of an administrative record. Courts routinely consider evidence

beyond the administrative record in APA cases, including “(1) when agency action is not

adequately explained in the record before the court; (2) when the agency failed to consider

factors which are relevant to its final decision; (3) when an agency considered evidence which it

failed to include in the record; (4) when a case is so complex that a court needs more evidence to

enable it to understand the issues clearly; (5) in cases where evidence arising after the agency

action shows whether the decision was correct or not; (6) in cases where agencies are sued for a

failure to take action; (7) in cases arising under NEPA; and (8) in cases where relief is at issue,

especially at the preliminary injunction stage.” See Gulf Coast Rod Reel & Gun Club, Inc. v.

U.S. Army Corps of Engineers, No. 3:13-CV-126, 2015 WL 1883522, at *2 (S.D. Tex. Apr. 20,

2015) (collecting cases) (citations omitted); Nat’l Fed’n of Indep. Bus. v. Perez, No. 5:16-CV-

00066-C, 2016 WL 3766121, at *23 (N.D. Tex. June 27, 2016) (same).

       Indeed, this Court’s and the Fifth Circuit’s evaluation of whether DAPA was

procedurally and substantively unlawful under the APA, as well as this Court’s preliminary

review of DACA’s legality, was based on evidence outside the administrative record. See Texas

v. U.S., 86 F. Supp. 3d 591, 666-670 (S.D. Tex. 2015) (considering evidence of the exercise of

discretion to evaluate whether DAPA violated the APA); Texas v. U.S., 809 F.3d 134, 171-76

(5th Cir. 2015), as revised (Nov. 25, 2015) (same); Texas v. U.S., 328 F. Supp. 3d 662, 732-34

(S.D. Tex. 2018) (considering evidence of the exercise of discretion to evaluate whether DACA




                                                7
     Case 1:18-cv-00068 Document 401 Filed on 06/17/19 in TXSD Page 8 of 9



violated the APA).        As in Texas I, there is no basis to limit this case to review of the

administrative record.3

          Finally, Federal Defendants claim that they have nonetheless provided sufficient

disclosures and, “[i]f Defendant-Intervenors are unsatisfied with the individuals and documents

Federal Defendants intend to rely upon in this matter, they may seek additional information

through the discovery process.” Dkt. 392 at 21-22. Federal Defendants’ argument is completely

circular.    Defendant-Intervenors have sought potential evidence from Federal Defendants

through discovery, and Federal Defendants have refused to respond on the basis that none is

necessary.

    IV.      CONCLUSION

          For the foregoing reasons, Defendant-Intervenors respectfully request that the Court grant

their Motion to Compel because Federal Defendants have failed to justify their deficient answers

and production.

Dated: June 17, 2019                                     Respectfully Submitted,

                                                         MEXICAN AMERICAN LEGAL
                                                         DEFENSE AND EDUCATIONAL FUND
                                                         By: /s/ Nina Perales
                                                         Nina Perales (Tex. Bar No. 24005046);
                                                         (SD of Tex. Bar No. 21127)
                                                         Attorney-in-Charge
                                                         Alejandra Ávila (Tex. Bar No. 24089252)
                                                         (SD of Tex. Bar No. 2677912)
                                                         Ernest I. Herrera (Tex. Bar No. 24094718);
                                                         (SD of Tex. Bar No. 2462211)
                                                         110 Broadway, Suite 300
                                                         San Antonio, Texas 78205

3
  In support of their position, Federal Defendants cite to a number of cases that are inapposite. Dkt. 392
at 21 (citing Bark v. Northrop, 2 F. Supp. 3d 1147, 1150 (D. Or. 2014), Camp v. Pitts, 411 U.S. 138, 142
(1973), USA Group Loan Services, Inc. v. Riley, 82 F.3d 708, 715 (7th Cir. 1996)). Those cases involved
either notice-and-comment rulemaking or judicial review of agency adjudicatory proceedings and the fact
findings by the agency in connection with those proceedings. See id.



                                                    8
     Case 1:18-cv-00068 Document 401 Filed on 06/17/19 in TXSD Page 9 of 9



                                                      Phone: (210) 224-5476
                                                      Facsimile: (210) 224-5382
                                                      Email: nperales@maldef.org

                                                      Denise Hulett
                                                      Mexican American Legal Defense and
                                                      Educational Fund
                                                      1512 14th Street
                                                      Sacramento, CA 95814
                                                      Phone: (916) 444-3031
                                                      Email: dhulett@maldef.org
                                                      (Admitted pro hac vice)

                                                      ROPES & GRAY LLP
                                                      Douglas H. Hallward-Driemeier
                                                      2099 Pennsylvania Ave NW
                                                      Washington, DC 20006-6807
                                                      (202) 508-4600
                                                      (202) 508-4776 (direct dial)
                                                      Douglas.Hallward-
                                                      Driemeier@ropesgray.com
                                                      (Admitted pro hac vice)

                                                      GARCÍA & GARCÍA,
                                                      ATTORNEYS AT LAW P.L.L.C.
                                                      Carlos Moctezuma García
                                                      (Tex. Bar No. 24065265)
                                                      (SD of Tex. Bar No. 1081768)
                                                      P.O. Box 4545
                                                      McAllen, TX 78502
                                                      Phone: (956) 630-3889
                                                      Facsimile: (956) 630-3899
                                                      Email: cgarcia@garciagarcialaw.com

                                                      Attorneys for Defendant-Intervenors




                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on the 17th day of June, 2019, I electronically filed
the above and foregoing document using the CM/ECF system, which automatically sends notice
and a copy of the filing to all counsel of record.

                                                      /s/ Alejandra Ávila
                                                      Alejandra Ávila


                                                 9
